Plea to the jurisdiction of the court was urged, because the transfer misnamed the accused, and recited the offense to be "gaming," whereas the offense charged was in fact for keeping and exhibiting a gaining table and bank. An amended transfer was then filed, properly naming the accused, but which did not name the offense. A second plea to the jurisdiction was then urged, because of this omission to name the offense with which the accused was charged. It was proper to amend the certificate of transfer. It was unnecessary to name the accused on the minutes of the District Court, in noting the presentment of the indictment in that court, and it is not required to make entry on said District Court minutes of the offense charged. Code Crim. Proc., Arts. 415-417; Willson's Crim. Proc., § 1943, for authorities; Tellison v. State, ante, p. 388. It is not controverted that *Page 391 
the second transfer correctly transcribes the minutes of the transferring court. The judgment is affirmed.
Affirmed.